MEMORANDUM OPINION
No. 04-04-00557-CV
BEXAR COUNTY DISTRICT ATTORNEY SUSAN D. REED,
AND THE BEXAR COUNTY DISTRICT ATTORNEY'S OFFICE,
Appellants
v.
BROADWAY NATIONAL BANK,
Appellee
From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 2004- CI-04866
Honorable David Peeples, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	September 15, 2004 
DISMISSED
	Appellant has filed a motion to dismiss this appeal.  The motion contains a certificate of
service to appellee, who does not oppose the motion.  Therefore, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
							PER CURIAM